Exhibit 10.2

 

RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE MAC-GRAY CORPORATION

2009 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Stock Units Granted:

Grant Date:

Final Acceptance Date:

 

Pursuant to the Mac-Gray Corporation 2009 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Mac-Gray Corporation (the
“Company”) hereby grants a deferred stock award consisting of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above. 
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01 per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

 

1.             Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award prior to
the close of business on the Final Acceptance Date specified above by signing
and delivering to the Company a copy of this Award Agreement.  Any consideration
due to the Company on the issuance of the Award has been deemed to be satisfied
by past services rendered by the Grantee to the Company.

 

2.             Restrictions on Transfer of Award.  Neither this Award nor any
underlying Restricted Stock Units may be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of by the Grantee until (a) such Restricted
Stock Units have vested as provided in Section 3 of this Agreement and
(b) shares of Stock have been issued to the Grantee in respect of such vested
Restricted Stock Units.

 

3.             Vesting of Restricted Stock Units.  The Restricted Stock Units
shall vest in accordance with the schedule set forth below, provided in each
case that the Grantee is then, and since the Grant Date has continuously been,
serving as a Director of the Company.

 

Incremental (Aggregate)
Number of
Restricted Stock Units Vested

 

Vesting Date

 

(33 1/3 %)

 

 

 

(66 2/3 %)

 

 

 

(100 %)

 

 

 

The Administrator may at any time accelerate the vesting schedule specified in
this Section 3.  Notwithstanding the foregoing, the Grantee shall become vested
in all unvested Restricted Stock Units upon (a) a Sale Event and (b) Grantee’s
retirement or other separation from service as a Director of the Company, other
than a separation from service at any time following a resolution by the
Company’s Board of Directors that the Grantee (i) committed a material breach of
any agreement between the Grantee and the Company; (ii) has been convicted of or
entered a plea of nolo contendere to a felony or a crime involving moral
turpitude; or (iii) 

 

--------------------------------------------------------------------------------


 

committed any material misconduct or willful and deliberate non-performance
(other than by reason of disability) of the Grantee’s duties to the Company.  If
the Grantee’s service as a Director of the Company is terminated with cause, any
Restricted Stock Units that have not vested as of such date under this Section 3
shall automatically and without notice terminate, be forfeited and be and become
null and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

 

4.             Dividend Equivalents.

 

(a)           If on any date the Company shall pay any dividend on shares of
Stock of the Company, the number of Restricted Stock Units credited to the
Grantee shall, as of such date, be increased by an amount determined by the
following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

 

(b)           In the case of a dividend paid on Stock in the form of Stock,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, the number of Restricted Stock Units
credited to the Grantee shall be increased by a number equal to the product of
(i) the aggregate number of Restricted Stock Units that have been awarded to the
Grantee through the related dividend record date, and (ii) the number of shares
of Stock (including any fraction thereof) payable as dividend on one share of
Stock.  Any additional Restricted Stock Units shall be subject to the vesting
and restrictions of this Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Agreement to which they relate
remain subject to such vesting and restrictions, and shall be promptly forfeited
to the Company if and when such Restricted Stock Units are so forfeited.

 

5.             Receipt of Shares of Stock.

 

(a)           As soon as practicable following each Vesting Date, the Company
shall issue to the Grantee the number of shares of Stock equal to the aggregate
number of Restricted Stock Units credited to the Grantee that have vested
pursuant to Section 3 of this Agreement on such date and the Grantee shall
thereafter have all the rights of a stockholder of the Company with respect to
such shares, including voting and dividend rights, and such shares of Stock
shall not be restricted by the provisions hereof.

 

(b)           Upon a Sale Event, the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units credited to the Grantee

 

2

--------------------------------------------------------------------------------


 

on such date in full satisfaction of such Restricted Stock Units; provided,
however, that in the event the Company is involved in a transaction in which
shares of Stock will be exchanged for cash or other consideration, the Grantee
shall receive cash or other consideration equal in value to the aggregate number
of Restricted Stock Units credited to the Grantee on the date of the Sale Event.

 

6.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
such minimum tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Stock to be issued a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

 

8.             Continuation of Service as Director.  This Agreement shall not
confer upon the Grantee any right to continue service with the Company, nor
shall this Agreement interfere in any way with the Company’s right to terminate
the Grantee’s service at any time.

 

9.             Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Stewart G. MacDonald, Jr.

 

 

 

Title: Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name:

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------